DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4-13, and 15-25 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art fails to teach, disclose, or suggest, either alone or in combination, an object recognition method comprising the claimed determining and recognizing, as recited in Claim 1. 
Claims 12, 21, 23, and 24 are directed to a method and apparatus but includes the same scope of limitations as those of Claim 1 and are rejected for the same reasons as those shown above with respect to Claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Chen (US-20180075290-A1) discloses a feature extraction process utilizing candidate object recognition but does not disclose the claimed determining and recognizing.  Kim et al. (US-20180186368-A1) discloses determining a region of interest using a size of an image and size of a region of interest or pedestrian (¶ [0073]), but does not disclose the claimed determining and recognizing.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
 /ANTHONY R JIMENEZ/ Primary Examiner, Art Unit 2833